Earl Warren: Number 893, Caryl Chessman versus Harley O.Teets.
William O. Douglas: Mr. Davis, are you ready?
George T. Davis: Yes, Your Honor. May it please the Court, colleagues from California, my associate. I'm representing, petitioner, Caryl Chessman in this matter together with Ms. Rosalie Asher. This is a petition for a writ of certiorari and we are here today on a hearing having been granted. The petition was directed to the Ninth Circuit Court of Appeals who had affirmed the judgment of the United States District Court in California, denying a petition for a writ of habeas corpus which had been filed by Caryl Chessman. The question as framed by this Court in effect is whether under the circumstances of this case, the failure of the trial court in Los Angeles at the time of the original trial and thereafter, whether the failure at the time of the settlement of the trial record by that Court to allow Mr. Chessman or counsel for Mr. Chessman to be present at settlement proceedings was of such a nature as to denying him due process of law under the Fourteenth Amendment to the Constitution of the United States.
William O. Douglas: Wasn't that the -- their question was the same one that was here in 1950?
George T. Davis: At that time, I think the petition raised that question but this Court at that time sent the case back, I believe.
William O. Douglas: We denied certiorari.
George T. Davis: Denied certiorari. That is correct, sir.
William O. Douglas: But wasn't that single question presented on a petition?
George T. Davis: Not that single question. There were several questions presented and I think the question of fraud was the fraudulent connivance by the Judge and by the district attorney and by the court reporter in presenting a spurious and false record were used on appeal.
William O. Douglas: That was later -- that was later I think. I think this -- this question is presented in the summer of 1950 to this Court?
George T. Davis: Well, that may be. I was not his counsel at that time and it could be.
William O. Douglas: Yes.
George T. Davis: It could be.
William O. Douglas: It was on a petition for a certiorari to denial I think of the writ of habeas corpus which got to the --
George T. Davis: That was the --
William O. Douglas: -- question of jurisdiction.
George T. Davis: -- that was the matter before the Court at that time.
William J. Brennan, Jr.: Do you say Mr. Davis that he was denied the right to have counsel at the -- present at time with the settlement proceeding?
George T. Davis: Yes, Your Honor. That's our contention and we will go on.
William J. Brennan, Jr.: Meaning as a -- as a fact?
George T. Davis: As a fact, he did not have counsel at those proceedings.
William J. Brennan, Jr.: No, but was he offered an opportunity to have counsel?
George T. Davis: He was not offered an opportunity to have counsel. His repeated request that he'd be represented or that he'd be present at said proceedings were ignored or denied.
William O. Douglas: But he -- he expressly waived counsel at the trial, didn't he?
George T. Davis: At the trial itself. At the original trial at Los Angeles, he waived counsel.
William O. Douglas: He conducted his own defense?
George T. Davis: He conducted his own defense. But he did not waive counsel subsequently in the light of the unusual and unprecedented circumstance that took place with the death of the court reporter.
William O. Douglas: Did he ask that counsel be appointed to represent him in -- in this matter of the record?
George T. Davis: He did not ask that counsel be appointed. He asked that he be allowed to represent himself and he acted in making such request on representations which had been conveyed to him at the prison at San Quentin, representations of both the Judge and the district attorney that he would be allowed to be present in Court at the settlement proceedings. It was not until the proceedings were terminated that he discovered that he was not allowed to be present for himself. (Voice Overlap) --
Felix Frankfurter: If you were to read and if you understand it accurately the exact term in which this Court granted certiorari, there wouldn't be need of all these discussions. Because the terms of certiorari were whether there was a violation of the Fourteenth Amendment in that, he was not represented in person or by counsel designated by the state court in his behalf.
George T. Davis: That is correct, sir.
William O. Douglas: It is a very different thing that he was refused the presence of counsel of his selection.
George T. Davis: Yes, Your Honor.
William J. Brennan, Jr.: But I was interested in knowing whether he had requested counsel to represent him.
George T. Davis: He -- no. He did not specifically request counsel. He filed an affidavit or filed a motion, rather, with the trial court asking that he'd be allowed to be present so that he could participate in the discussions and contribute his memory of what had happened to the memories of all the others who were being asked for their memories.
Felix Frankfurter: And that's the only question that was determined by the Court of Appeals.
George T. Davis: That's right. That question --
Felix Frankfurter: And therefore, I call attention to the exact terms in which we asked audience or allowed audience because that brings out plainly enough. It wasn't his presence or his designation or his selection of counsel but whether implied he'd have the duty on the part of the court to designate counsel. That's why it was framed that way, plainly enough.
George T. Davis: Now, may I just discuss what I deem are the pertinent circumstances that relate to that particular question as to -- as phrased by the judge and as, of course, presented by the Court. This man was arrested and tried in 1948 just about exactly nine years ago. On May the 21st of 1948, the jury rendered its verdict. There were two death sentences among the others. He was charged, he was tried on -- before the jury on 18 counts of various and miscellaneous crimes, not the same but at different times and different places, all 18 before the same jury. Acquitted on one, convicted on 17, sentenced to death on two. He was sentenced to death for the kidnap-robbery, under the kidnap-robbery statute. He did not kill anyone in connection with these offenses. There was a bodily harm aspect to one of the statutes which if the jury found there was bodily harm in the kidnap-robbery, allowed them to sentence to death. I might say parenthetically that statute was amended in 1951 and is no longer the same as it was at that time. Now, the verdict of the jury came in on May the 21st of 1948. Subsequently, on June, notices of motions for appeal and so forth were filed. But on June the 23rd of 1948, the court reporter who had reported the trial died of a heart attack. It was discovered almost immediately that he had not completely transcribed the notes of the trial. That approximately two thirds of the notes of the trial had not been dictated by the reporter and remained in his original notes. A -- a motion was made by the defendant who was still representing himself in propria persona for a new trial under a civil statute which -- which applied to this type of case and provided that the Court would have the power where the -- a court reporter died to grant a new trial. There was no such statute in existence in California nor is there today applicable to the case wherein a criminal proceeding, the court reporter should die before the notes are transcribed. Under California law, just to pass it because it's one -- another of the circumstances, the appeal is mandatory. It is not a matter of right in the sense that we sometimes think of it, but it is mandatory in death sentence cases. And the appeal, the mandatory appeal is required to be taken on all the entire record of the proceedings in the court below. According to the rules of the Judicial Council in California, there are several methods of perfecting a record. One method of perfecting the record and the method which was adopted in this case was a method which could not be adopted as it is stated in the rule because of the death of the court reporter. Because the rule provides that under that method, the court reporter shall transcribe the entire record and the court reporter shall certify to the accuracy of the record and shall file it. Of course --
Felix Frankfurter: May I -- may I make that explicit?
George T. Davis: Yes, Your Honor.
Felix Frankfurter: Am I right to infer from that that under your procedure in California, the trial proceedings could not be cast in narrative form?
George T. Davis: That is correct, Your Honor. There is a proceeding which is the choice of --
Felix Frankfurter: I mean in -- in murder cases.
George T. Davis: That is right, Your Honor.
Felix Frankfurter: The deal is automatic and that has to go to the Supreme Court of California, a stenographic account of what took place in the trial court.
George T. Davis: Certified, too, by the reporter, under the rules of the Judicial Council.
Felix Frankfurter: I mean you have the agreement is between counsel of omitting anything or putting it classic, in narrative form?
George T. Davis: There is a statute 36, section 36 of the rules of the Judicial Council allows the -- the convicted person to choose a form of settlement similar to that which you are speaking about. But this is entirely a choice of the appellant under the rule.
Felix Frankfurter: But if he stands and said, I want every word of what took place from the time the jury who examined on the (Inaudible) is entitled to that.
George T. Davis: That is our position, Your Honor. And that is the law.
Felix Frankfurter: (Voice Overlap) -- I'm asking if that ought to be susceptive of all the -- of a --- a categorical answer.
George T. Davis: It is. And that is the law. Now, in this connection, the judge practically, immediately recognized that the circumstances that had developed by reason of the death of the reporter created the situation where it was -- under which it was impossible under California law to perfect the appeal in accordance with the rules of the Judicial Council. And at the -- at a hearing on the 25th of June, two days after the death of the court reporter, Judge Fricke, the trial judge said in effect that an appeal would be perfected within the limits or to the best extent of human ingenuity. He indicated that he saw no reason at that time why the report couldn't be transcribed and then stated in so many words that he would order an appeal to be perfected, an appeal record to be perfected to the extent of human ingenuity, and recognized in so many words in that order that an appeal could not be perfected in accordance with the mandatory requirements of California law.
Felix Frankfurter: Now, may we assume, Mr. Davis, that in everything you will say regarding the circumstances of the kind of record that were adopted in the Supreme Court, whatever you will be laying before the Court will be derived from the record before Judge Goodman in the District Court?
George T. Davis: Yes, sir.
Felix Frankfurter: And such other documents regarding the case of which the Court may take judicial notice.
George T. Davis: You may assume that. I will not deviate one iota that from that record.
Felix Frankfurter: (Voice Overlap) -- And when you -- on some these things that they become essential not to paraphrase what was said in Judge Goodman's thought, the thought was actually in the record.
George T. Davis: Yes, Your Honor. I'm prepared to do that, I think. Now, to pass over this space a bit, the next thing that happened was that some steps were taken. I'm speaking, now, of those things which took place before the hearings in Judge Goodman's Court and which are a matter of record before this Court. The Judge then called the attention of the district -- the assistant district attorney, Mr. Leavy to the situation since they were both in open court and instructed Mr. Leavy to take some steps, to see whether the record could be put together within the limits of human ingenuity. This was in June of 1948. Some proceedings were then begun by Mr. Leavy to obtain a contract or to obtain permission to employ a court reporter who could -- who would be able to transcribe Mr. Perry, the deceased reporter's notes. The proceedings to employ a reporter are -- are pretty well set forth in the hearings before the District Court or the -- that is the circumstances of what happened. However, I wish to call Your Honor's attention to the fact that in September of 1948, a Mr. Persons (ph) who was the head of the Court Reporter's Association in Los Angeles County wrote a letter which appears in this record and which was forwarded to the Court and brought to the attention of the Court and the district attorney that court reporters in Los Angeles Country had attempted to decipher the deceased reporter's notes. And that in his opinion, those notes were undecipherable and that as a result, the making of a contract for some third party reporter to decipher these notes was not a very proper thing to do because in the opinion of the Court Reporter's Association, it was not a practical or feasible thing from the point of view of actually deciphering the notes. Now, that letter which was sent by Mr. Persons (ph) is in the files and the records of these proceedings was brought to the attention of the Court who stated in the District Court that he had familiarity with that letter. Now --
Speaker: Was that letter before Judge Fricke?
George T. Davis: Yes, Your Honor.
Speaker: (Voice Overlap) --
George T. Davis: I'm speaking or that. That was sent to the Superior Court. Subsequently, this is now -- we're up now to -- to September of 1948. Subsequently, Mr. Leavy obtained the services of a Mr. Fraser, a Stanley Fraser, who was a court reporter. Mr. Leavy obtained the contract from the City of -- from Los Angeles; to employ Mr. Stanley Fraser at what has been estimated at three or more times what would be paid to an ordinary court reporter doing this particular kind of work. Mr. Leavy instructed or apparently instructed Mr. Fraser to go ahead and gave him the notebooks. And he was instructed to proceed with the transcription of these notes. Now --
Felix Frankfurter: Was the -- was the consent of Judge Fricke required for that?
George T. Davis: Yes, it was, Your Honor. And it was obtained. But Judge Fricke was never told that Mr. Leavy was a -- Mr. Fraser was a relative by marriage of District Attorney Leavy. Judge Fricke testified in the District Court proceedings that he did not know that there was any relationship between these two people and that it had never been brought to his attention either by Mr. Leavy or by Mr. Fraser. Now, the two gentlemen proceeded to go to work on the notes by a -- a method which Mr. Fraser testified, was one that he had never used before, and by a method which, by merely the stating of it, must undoubtedly appear as one of the most unique methods imaginable for the preparation of a record of this type. Mr. Leavy told Mr. Fraser to prepare a rough draft of everything that he was going to transcribe. So that Mr. Leavy and Mr. Fraser could look over the rough draft and to quote Mr. Fraser in the District Court hearings so that he could get Mr. Leavy's cooperation or corroboration, and so that he could have the benefit of Mr. Leavy's memory in connection with the preparation of the final draft. Mr. Fraser testified in the District Court proceedings that this kind of conduct went on between himself and Mr. Leavy. That they also obtained a -- a -- some notes from Judge Fricke which were turned over to them so that they might also use these notes in order to refresh their respective memories and in order to perfect in the final analysis what they submitted as a trial transcript.
Harold Burton: Do you claim any unfairness on what they did?
George T. Davis: We certainly do, Your Honor. We had claimed it was unfair I would -- I'm going to discuss that. Now one of the --
William J. Brennan, Jr.: Did Chessman know any of these things whether or not --
George T. Davis: Sir?
William J. Brennan, Jr.: Did Chessman know any of these things whether or not --
George T. Davis: Well, Chessman had been informed indirectly. Now, he -- he was removed to San Quentin Prison in July of 1948. Now, he had been informed in the prison that there was some procedure going to be used by which what they called a -- a raw transcript was going to be prepared before a final transcript was prepared and he sent a note or a letter. I believe it's in the form of a sworn statement to the -- to the Superior Court asking in connection with such raw transcript as -- as he put it asking that he be furnished a copy of that raw transcript. We have -- I have here and it's in the files of this case, it was filed September 13th, 1948 in the Superior Court of the State of California. It's a handwritten, hand-printed document. It's an affidavit in support of a request for prompt delivery of the trial record and meet, therefore, and it's by Mr. Caryl Chessman who says in effect, I -- I won't read it all, that he wants the -- the reporter's transcript delivered to him. And he wants a copy of the trial record. He gives his mailing address. He says he wishes the reporter's transcript be delivered properly after completion by the reporter. So that if necessary, he can make, edit corrections.
Speaker: Well, that -- that inference that's been drawn from that language as you refer to is that he didn't know that the reporter was dead.
George T. Davis: Oh, he knew the reporter was dead, sir. He was in Court on the 25th of June, two days after the death of the reporter at which time he made a motion to vacate the judgment on the grounds that in view of the death of the reporter, it would be impossible to perfect an appeal under the California law applicable to mandatory appeals.
Felix Frankfurter: When was he sentenced, Mr. Davis?
George T. Davis: He was sentenced on the 25th of June.
Felix Frankfurter: This is on a sentencing day?
George T. Davis: This was on -- at -- at that very same time.
Felix Frankfurter: Now, would you be enough to answer and declare what I refer to be the implications of Justice Brennan's question? Will you state in detail, how, what knowledge and how the knowledge of -- he knew that the official reporter or the court reporter was dead. How -- what knowledge and how that knowledge was brought to the attention of Chessman, namely, the selection of Fraser, the -- the recommendation of Fraser to Judge Fricke, Judge Fraser -- Judge Fricke's action thereon and the subsequent events relating to the final deposit of the free-derived record before the Supreme Court. I take it that was behind that question. And I think that he claimed the report.
George T. Davis: I -- I --
Speaker: That was --
George T. Davis: All right, sir. I'll try to do that. The -- the situation was this. Of course, Mr. Chessman was in Court on the 25th of June, two days after the death of Perry and was present at the -- that's the first reporter and was present at the time that Judge Fricke made the statements in open court that a transcript would have to be put together to the -- within the limits of human ingenuity. Mr. Chessman, at that time and continuously thereafter, called the attention of the Court by affidavit and by motion and by various documents of the fact that first, he protested that such a record could not be put together within California law. Under the law, he denied that such a record was a --a permissible record, under California law.
Speaker: Well apart from that, what are the facts as to what he knew about what the Judge and Fraser and Leavy were doing --
George T. Davis: He didn't --
Speaker: -- to compare this to our record?
George T. Davis: Most of what he knew about that, he didn't actually know about until the District Court proceedings in San Francisco when these things were brought out on the cross examination of these particular witnesses.
Felix Frankfurter: You mean last year?
George T. Davis: Last year. For instance, Judge, if I may answer you very specifically. Mr. Chessman didn't know until last year that in the course of preparing the record, that Mr. Leavy and Mr. Fraser not -- went to the homes and the offices of two police officers who testified in the original trial and consulted with the police officers about their testimony in the trial which was vital testimony, which had to do with an alleged confession by Mr. Chessman.
William J. Brennan, Jr.: Well, when did he first learn that Fraser's employ and appointment?
George T. Davis: He learned of Fraser's appointment at or about the time that Fraser was appointed.
William J. Brennan, Jr.: And that date is when?
George T. Davis: That was back in 1948.
Felix Frankfurter: Now, by grapevine or by court notice?
George T. Davis: This was by grapevine. He was not notified about this. Then of course, he was aware of Fraser's appointment from time to time as proceedings went on because Mr. Fraser and Mr. Leavy filed successive applications for extensions of time within which to file this report. It -- it took them something like 18 months before they were able to file a transcript.
William J. Brennan, Jr.: Well, did he have copies of these applications for extension of time, for example?
George T. Davis: The applications for extensions of time, he was furnished copies of those applications.
William J. Brennan, Jr.: But you're telling us that he never received any official or formal notice of Fraser's employment?
George T. Davis: Well, if I said that, I didn't mean it in that way. He received these applications. It was not --
William J. Brennan, Jr.: So, when did he learn of Fraser's employment, and how?
George T. Davis: Well, I'm -- I will say this. That I am sure that he learned of Fraser's appointment sometime in 1948. And I will certainly concede that it was brought to his attention in some official manner.
William O. Douglas: When did he write the letter about him getting a copy of those records?
George T. Davis: This letter was written --
Speaker: Does he say that?
George T. Davis: No. This document that we're referring to here is dated September the 13th, 1948. And I have called your attention for the fact that there was a letter written in the same month by the head of the Court Reporter's Association but not written to Chessman. That was written to the Court. That's not Harry (Inaudible) letter stating the notes were undecipherable.
Felix Frankfurter: But was that a spontaneous letter from the Reporter's Association? What do you (Voice Overlap) --
George T. Davis: Well, apparently yes. It apparently was because --
Felix Frankfurter: Apparently, I'm -- I'm trying to stay close to the records.
George T. Davis: Yes.
Felix Frankfurter: Does the record show whether this case sua sponte of their report or were they invited to make some (Inaudible)
George T. Davis: This came of their own accord.
Felix Frankfurter: Did Chessman take the stand at the main trial?
George T. Davis: At the main trial, yes, he did.
Felix Frankfurter: Now, how much was he up on the stand, how long? Do you happen to know?
George T. Davis: I don't' know the exact number of days that he was on the stand.
Felix Frankfurter: And that's in the examination and cross examination? With what's on the record, is it?
George T. Davis: Yes, that's right. And I would say that he was extensively examined.
Felix Frankfurter: Now, can you tell whether -- what was the day with the original reporter?
George T. Davis: Perry?
Felix Frankfurter: Perry. Did Perry transcribe the -- the examination and cross examination of Chessman himself?
George T. Davis: Yes, he did.
Felix Frankfurter: (Voice Overlap) -- of the portion that Perry --
George T. Davis: Yes, that is right. And --
Felix Frankfurter: (Voice Overlap) (Inaudible)
George T. Davis: Yes, that is correct.
Felix Frankfurter: So that's -- that was not disputed. That that was transliterated by the -- transcribed by the courtroom, is that right?
George T. Davis: It was transcribed by him. Yes, sir.
Felix Frankfurter: Now, any other of --
George T. Davis: Excuse me, Judge. So, let me be sure I'm correct saying the same thing. It was transcribed subsequently by Mr. Fraser.
Felix Frankfurter: That is not what I meant. I didn't make myself clear. This is Perry, the stenographer who took down the examination and cross examination of Chessman, did he transcribe?
George T. Davis: Yes. No, he did not transcribe it. He took it down in the notebooks.
Felix Frankfurter: So, Fraser has done it?
George T. Davis: That is right, Your Honor.
Felix Frankfurter: Yes. Did -- did Chessman have a chance to go over his testimony to see where the phrase is correctly transcribed?
George T. Davis: Yes, he did.
William O. Douglas: But he had the chance to go to the whole testimony.
George T. Davis: He had a chance to go over the whole testimony and sent in something like 180 corrections and he did. In answer to your question, he did.
Felix Frankfurter: Is there any correction as to his own testimony?
George T. Davis: He complains and contends from the beginning.
Felix Frankfurter: I'm not -- I'm talking about his testimony --
George T. Davis: Yes.
Felix Frankfurter: -- not the rest of that. I know all about that. But I do not know whether Chessman found, claimed they were inaccurate.
George T. Davis: He did, sir.
Felix Frankfurter: It was transferred to -- as of his (Inaudible)
George T. Davis: He did, sir.
Felix Frankfurter: And as to his cross examination.
George T. Davis: He did, sir. And his claim was that the prejudicial remarks of the district attorney which were also combined in by the judge all during that period of his testimony were omitted completely or glossed over in the report that was finally submitted by Fraser. So that his contention that he had been prejudiced by snide and nasty and indirect remarks all the way through by both -- by the district attorney and by apparently the approval of the judge was completely missing.
Felix Frankfurter: So that he claimed imperfections in the transcriptions by the posthumous and before the stenographer as to his own testimony, is that correct? He claimed that there were imperfections in what they --
George T. Davis: No.
Felix Frankfurter: -- in the words they put into his mouth or what they omitted, what took place --
George T. Davis: He claims there were imperfections in the Fraser --
Felix Frankfurter: Version --
George T. Davis: -- version of what --
Felix Frankfurter: That's the --
George T. Davis: -- Perry allegedly put down or presumably put down.
Felix Frankfurter: Did he have what the defense witnesses apart Chessman?
George T. Davis: Yes, there were.
Felix Frankfurter: How many?
George T. Davis: I don't remember the number.
Felix Frankfurter: If (Inaudible) once with the defense appointed?
George T. Davis: There were.
Felix Frankfurter: Now, after they claimed the imperfection, did any of those relate to the defense witnesses other than Chessman?
George T. Davis: I can't say that. I can't say yes or no as to that specifically because this situation reached the point were Chessman in San Quentin Prison, now a year and a year and a half after the trial was incapable, we claim and contend, was incapable sitting up there of recalling everything that had taken place with reference to everybody in exact detail. He was doing the best he could.
Felix Frankfurter: I'm not -- I'm going beyond him. I'm going as to other witnesses. You stated that the -- the district attorney and the new Fraser personally examined witnesses for the prosecution in order with the view to checking up or completing it over there as they examined witnesses to the prosecution to perfect transcriptions of Perry's notes.
George T. Davis: That is correct. That is correct, Your Honor.
Felix Frankfurter: Did they go to any of the defendant's witnesses?
George T. Davis: They did not.
William O. Douglas: Well, now, all that is held against him though, isn't it?
George T. Davis: Sir?
William O. Douglas: What they're finding against Chessman, on those things? On the discrepancies as to his own testimony that that all came out at the trial did it not? I mean it's here.
George T. Davis: At the -- in the District Court proceeding? Well, Your Honor, when we got to that subject in the District Court proceeding before Judge Goodman, we were told practically from the beginning that there was only one issue that Judge Goodman cared to hear about and that was the issue of fraudulent connivance.
William O. Douglas: Well that's -- that was what we sent to him to hear.
George T. Davis: That is -- that is correct. That was the nature of the order that came down. Now, when we tried to get into the question of the inaccuracies, even to the extent of one inaccuracy, the Judge shut it off and said that it was not an issue before him, that he would not consider the matter, would not allow any discussion or any interrogation on it and then took the position that he didn't think the Supreme Court had ordered him to do it. But if it had, he wouldn't do it anyhow and said that if there were 75% inaccuracy in the actual record, he wouldn't consider it a matter of due process. Now our position, I must -- I'd like to say this --
William O. Douglas: Can this be all -- can this counsel by the Supreme Court of California back in 1950?
George T. Davis: Well, this was in the -- you're -- you're -- that this matter has been up before the Courts many times in many forms. But our position --
William O. Douglas: What I mean is to what actually happened in the report in 35 Federal California second, page 455.
George T. Davis: That's right and that of course --
Felix Frankfurter: Does that foreclose you here?
George T. Davis: We do not think it does.
William O. Douglas: But we can look to that to see what happened, can't we?
George T. Davis: You can to a certain extent because at that time --
William O. Douglas: According to that report, the transcript as reconstructed was sent to Chessman. Chessman objected, made objections.
George T. Davis: That is right.
William O. Douglas: Is that right?
George T. Davis: That is correct.
William O. Douglas: Some of his objections were sustained, is that right?
George T. Davis: That is right.
William O. Douglas: And some were not?
George T. Davis: That is right, sir. And he asked that he be brought to the Superior Court. He specifically requested that he be brought personally to Court so that he might contribute his thinking and his memory and he might participate in the page-by-page discussion of the transcript because he allegedly stated that he could not, at that distance and at that time, without that further help be expected to remember everything that had happened at the trial as to which he complained insofar as the transcript was concerned.
Speaker: Did the California Supreme Court have before it the relationship between the stenographer Fraser and the district attorney?
George T. Davis: It did not.
Speaker: Did it have before it the interviewing of witnesses by the stenographer and the district attorney in Chessman's absence?
George T. Davis: It's definitely not and not the interviewing of the police officers.
Speaker: Did Chessman know it that at time?
George T. Davis: He did not.
Felix Frankfurter: You said a minute ago that those facts had not appeared and not become a matter and not and put into evidence on the (Inaudible)
George T. Davis: That is right Your Honor. Now --
Felix Frankfurter: The record would bear you out on this?
George T. Davis: Let me just limit this. Chessman knew before that of the relationship between Fraser and Leavy. He had heard that before that and had investigated and had attempted to bring that matter up. But he did not know about the going out of Mr. Fraser to see these police officers in order to obtain their memory of what their testimony was before he transcribed their particular portion of the notes. That was brought up in the District Court hearing for the first time and it was known to Chessman then for the first time. Now there's another --
Hugo L. Black: What did Judge Goodman say about that?
George T. Davis: Judge Goodman didn't consider that that was within the issues that he was called upon to decide. And of course, we took a strong position otherwise because it certainly seemed that if you're going to prove fraudulent connivance, you'd have to prove it by facts and by circumstances, and that this certainly was the most aggravating type of fact and circumstance that could come forward in a hearing but he did not consider that that was a matter within his purview. And therefore, he passed it over and as the appellate court said in the Court of Appeals, he made no findings whatsoever on one of the subjects here, of course, which is the subject and issue before this Court. That is the -- whether or not Chessman was denied due process by not being allowed to be there. But on this matter, the Judge merely -- I would say this respectfully. The Judge effectuate -- effectively hamstrung counsel insofar as extending the inquiry on this subject is concerned because he did not consider that it was within the issues.
Speaker: Well, now do you really think that that's a fair characterization of that record? I have read this record and I recognize what you say that he didn't -- Judge Goodman did make these remarks that even 75% was wrong, and so forth?
George T. Davis: Yes.
Speaker: But I fail to find in the record anything that is a practical matter, slapped you off or prevented you from proving almost anything that you have to prove.
George T. Davis: Well, here was --
Speaker: Am I wrong about it?
George T. Davis: I think you are, Your Honor. And I'd like to state to Your Honor that where and how I think you're wrong. Never in proceeding in the trial court before Judge Fricke, never was a question asked of Fraser or attempt made by anyone to determine out of Fraser's mouth whether he could transcribe or decipher these notes. Now, when an attempt was made before Judge Goodman to find out from Mr. Fraser if he could read even one page of these notes, if he could read even one line of these notes, decipher Perry's notes, Fraser began by stating that he couldn't and then when the inquiry was sought to be prosecuted to the extent possibly of developing and demonstrating to the judge that Mr. Fraser was incapable of deciphering these notes, it was shut off. And the judge said it had absolutely nothing to do with these proceedings or the issue and we were not allowed to ask that question which would go into that subject. Now, I believe --
Speaker: I thought -- I thought the record on that was that Fraser said that he couldn't sit down and read them in the presence of the judge. He had to study them.
George T. Davis: That's right, he did say that.
Speaker: And he'd offered to take them home with him and do come back --
George T. Davis: Right.
Speaker: -- with whatever portion you wanted deciphered and come back in the morning and testify what it was and you said you weren't interested?
George T. Davis: Well, that is substantially --
Speaker: Am I not right?
George T. Davis: That's correct and when it reached that point. But the -- the point is that prior to coming to that point, Mr. Fraser was asked to go through these notes. He was pointed -- he was shown in these notes in certain of the books in these notes pencils, interlineations which were not -- which were his and which were not the original reporter's, they're penciled short-hand interlineations, they're interlarded with those interlineations as one can see from looking at them and an attempt was made and the charge was made that Mr. Fraser was incapable of transcribing and deciphering certain portions of these notes. Now, we got into quite a hassle with the judge. It -- it developed into a -- a pretty sharp situation and then it reached the point where we were talking about whether he could transcribe two or three lines and he would take all the rest of the -- he had to take them home with him and spend the night in order to be able transcribe those lines. And that is the point where we came to the situation you have described. Now --
Hugo L. Black: May I ask you a question?
George T. Davis: Yes, Your Honor.
Hugo L. Black: I didn't quite understand when you replied to Justice Frankfurter.
George T. Davis: Yes, sir.
Hugo L. Black: And he asked you if Chessman proclaimed that his questions and answers had been improperly transcribed. I understood you to answer that he proclaimed very much that the -- the statement was made with the prosecuting attorney there that's been left out?
George T. Davis: That is right, sir.
Hugo L. Black: Did he complain that the questions and answers had been improperly transcribed? He complains on that.
George T. Davis: I'll – I'll have to answer it this way. He complained that the meaning behind the questions and the answers and the prejudice that crept in from these remarks had been glossed over in such a manner.
Hugo L. Black: From the remarks. But did he complain that there was an improper transcription of the questions that were asked and the answers that he gave?
George T. Davis: I can't say -- I can't say as to that and I won't answer.
Hugo L. Black: (Voice Overlap) --
George T. Davis: I'd rather not answer to that. I know that his basic complaint was as I have indicated. And that it had been glossed over and smoothed over in such a way as to take all the barbs and all the stings out of the things that had taken place in between.
William J. Brennan, Jr.: Now, you said that he knew of the relation between Leavy and Fraser?
George T. Davis: He had heard that they were related.
William J. Brennan, Jr.: Did he know that before the case got before the California Supreme Court?
George T. Davis: I don't think he did, sir. I think that is a subject that came to his attention subsequently.
William J. Brennan, Jr.: Does the record show us?
George T. Davis: The record shows and I believe that we have -- we have perhaps covered that in our brief but I'm sure that the record will show where he first learned of that relationship. And as a matter of fact, it was -- I'm sure that it was afterwards because I recall that he hired an investigator at some later time to make inquiries about that subject and also to make inquiries about the alleged inebriation of Mr. Fraser and that came sometime after the California Supreme Court hearings.
William J. Brennan, Jr.: So that the California Supreme Court has never officially had from him any complaint based upon the alleged relations between Fraser and Leavy.
George T. Davis: I do not believe so.
Felix Frankfurter: But you -- and you -- you can't be certain as I gather from your answer that you ask him that after the private consultation of witnesses for the prosecution to find out of so many years later or whatever (Inaudible) to find out their recollection of what they testified with the trial. You are unqualified in taking on the use of the Court that that fact had not become a matter of knowledge, proof or knowledge (Inaudible)
George T. Davis: I state that unqualifiedly. I'm positive on that.
Hugo L. Black: No state courts are passing on that one, do they?
George T. Davis: No state court has passed on it.
Hugo L. Black: No state courts are passing on the relationship between the (Inaudible) and district attorney?
George T. Davis: They have not. Now, we have the feeling, of course, in view of that situation that a very damaging thing took place here insofar as this man's rights are concerned. Now, when this matter came up before the District Court, of course, I -- obviously Your Honors are familiar with this District Court record. And it was I think the cast that overlays the record, of course, is the fact that Judge Goodman felt that he was constrained within limits which as he put it had to do with fraud and connivance and that unless the testimony to be abduced was particularly aimed at some actual fraud or actual connivance, he did not feel that he wanted to hear, spend any time on it. Then he said it many, many times.
Felix Frankfurter: As I recall you really (Inaudible) was that of a fair construction by Judge Goodman of our -- the terms of our (Inaudible)
George T. Davis: Well I would -- I would want to say this. That I think that he -- that he construed it within limitations that were not necessarily the limitations even as to the investigation of fraud and connivance, because as I see it in this type of case where that Leavy and the -- and the reporter conducted themselves in the manner that is indicated clearly in this record and where some parts of it were brought to the attention of the judge and other parts weren't. I think that the -- there -- there should have been a little more liberality in construing what amounted to fraud and connivance. However, that would be a matter that would -- it's a matter that was argued out between myself and the judge. And I have to stand, of course, on what he did insofar as the record here is concerned.
Speaker: I'd like to ask you another question.
George T. Davis: Yes, Your Honor.
Speaker: Under the California practice, is there any other case between their (Inaudible)
George T. Davis: We know of -- we know of no other case. We are convinced that this is a case of first impression. We have found no cases in the books where this situation is -- is handled. We feel that it's -- it's without precedent insofar as our research is concerned and certainly insofar as California is concerned. It is a case of first impression, insofar as these facts are concerned. And as you have asked the question.
Felix Frankfurter: Mr Davis --
George T. Davis: Yes, sir.
Felix Frankfurter: I'm asking you and most about -- I hope he recovers, the Attorney General had come to these terms. You said there were two witnesses, two prosecution witness who were privately consulted by Fraser, the -- the substitute and later (Inaudible) in company with the district attorney in order to -- as a result of such private entity to enable Fraser to put down what it is they testified here in Court. Is that right?
George T. Davis: That is correct.
Felix Frankfurter: Now, what I would like to ask you and what I hope the attorney general could (Inaudible) were these from your point of view if you were to take from this Court, were these two witnesses not merely a witness for the prosecution but they -- have they -- were they significant witnesses? Were they important witnesses to the issues at the trial?
George T. Davis: They were, Your Honor because they were witnesses as to an alleged confession by Chessman which he denied at the trial and which he claimed that the trial had been extorted from him by force. These were the very witnesses to the alleged confession. And, of course, from that point of view, they were extremely important witnesses from Mr. Chessman's decision on this case.
Felix Frankfurter: You alleged the confession that the questioning issue came how soon after he was arrested?
George T. Davis: The night afterwards. And allegedly after a terrific beating had been imposed upon him. Now, our -- we -- that perhaps for the purposes of this phase of the proceedings, I must say that although I was warned by everyone to watch that clock and not ask questions, I've completely forgotten the existence of the clock. But our position is such that I think at this stage that we have -- perhaps this sets forth the -- the general -- these facts and circumstances. Let me say that which we think are basically of importance in connection with this contention that we have made here. Now, we feel that -- that our situation as such that Mr. Chessman under these circumstances certainly had a right -- had a right to give to the Court and to give to the preparation of this record his own memory and his own contribution insofar as trying to recall and remember what had taken place. We feel that he had certainly had a right to be allowed to do that. We have that strange situation here in this record where he was -- where we contend that he was misled on that subject by the district attorney who filed an application in the -- or filed an application in the Supreme Court at a time that Mr. Chessman had filed a petition for writ of prohibition. Mr. Chessman was extremely concerned about this matter from the very beginning, and as I say, not only because it didn't conform or couldn't conform with mandatory California law but because he was in -- of the -- the opinion that these notes were indecipherable and could not be deciphered. And in this affidavit which we think played a very important part in this situation, we have by Mr. Leavy, the district attorney an affidavit on file before the California Supreme Court. And if I might say, this affidavit was one of the things before the Court, when they finally came to making the decision in 35 Cal.2d to which you have referred. Here's the affidavit where Mr. Leavy says and it was delivered to Mr. Chessman in the prison. It says that at a time to be later determined the petitioner will have delivered to him in Court the reporter's transcript to be used as a basis of the settlement of the record. At said time, the trial court, the Honorable Judge Fricke will permit the petitioner to make corrections or to correct any inaccuracies and so forth that he may claim in the reporter's transcript. Now, in this -- this had some relevancy, I believe, to two or three questions that were asked. He didn't ask to be represented by counsel because on the basis of this affidavit and he was never told otherwise until after the settlement of the transcript. He assumed that he would be brought into Court. This was a sworn affidavit by Mr. Leavy. At now, and to go back, we take the --
Felix Frankfurter: Mr. Davis, I'm sorry to interrupt you.
George T. Davis: Yes, Your Honor.
Felix Frankfurter: That affidavit preceded the determination of the denial of the prohibition by the Supreme Court of California?
George T. Davis: Yes it did, this --
Felix Frankfurter: That was in – in the proceedings which led to the denial.
George T. Davis: Yes and we --
Felix Frankfurter: (Voice Overlap) -- has to involved now.
George T. Davis: This -- where's this --
Felix Frankfurter: Is that before Judge Goodman? Is that --
George T. Davis: Well, yes, it was. Yes, Your Honor. It's in petitioner's -- its Exhibit 1, petitioner's Exhibit number 1, Jacket number 11. It seems that this Exhibit 1 was broken up into a large number of jackets, and this is Jacket number 11. And it's the -- the affidavit. It's -- it's in connection with the document entitled, respondent's points and authorities and opposition to petition for writ of prohibition, exhibits attached. And that is one of the -- the exhibits that is attached. It's the last exhibit in that jacket.
Felix Frankfurter: Now, if you -- if in fact -- if in fact, the record that's finally considered by -- by Mr. Fraser and Judge Fricke, if in fact the accuracy of that record, that transcription is from the very notes are incontestably accurate, I'm making that assumption.
George T. Davis: Yes.
Felix Frankfurter: You wouldn't be here presenting it as a denial of due process (Inaudible) instead of in Los Angeles, would you?
George T. Davis: Before I answer that Judge, if I'm -- if you'll allow me. May I -- will you please state that question again?
Felix Frankfurter: Assuming that the record was -- was unassailably accurate as Fraser reconstructed it. Assuming it was fully, absolutely accurate, you can't complain of the accuracy of the transcription from the -- from Perry's --
George T. Davis: I understand that.
Felix Frankfurter: -- hieroglyphics.
George T. Davis: I understand that.
Felix Frankfurter: You wouldn't be here, would you merely because the district attorney (Inaudible) to be delivered to Chessman in Court instead of having delivered that as before in prison.
George T. Davis: Probably not. But there is another side to that which I think I must mention. We would -- we would certainly be here if we were allowed to come here to protest whether or not such a record could be provided and could be used under the mandatory provisions of the California law.
Felix Frankfurter: But you -- that's on the assumption that the record is not a true transcript of what took place. That it couldn't be truthfully or accurately be constructed. But when I say you wouldn't be here, I don't think we'd listen long to you to contest that under California law, it must be made up one way rather than another provided there wasn't what you claimed to be an inherent defect.
George T. Davis: That is --
Felix Frankfurter: You're claiming an inherent defect, don't you?
George T. Davis: I -- I agree with that. That is correct. Such a -- as such in the inherent effect as to the -- this --
Felix Frankfurter: Defect.
George T. Davis: -- defect as to destroy its validity. That is correct. That is our contention.
William O. Douglas: That is the fact that he wasn't allowed to be there in person.
George T. Davis: No. That -- that's -- that's on top of it. We claim that he -- that first of all, we claim in answer to the Judge's question or with line – in line of the Judge's position, we claim that this --
Felix Frankfurter: And that's the position I'm trying to barely understand.
George T. Davis: Well, I beg your pardon. In line with the Judge's statements, in order to clarify this, we claim that there was -- that there was and is in connection with this record an inherent defect that it is not a true record. It's spurious, false record as it is --
William J. Brennan, Jr.: Well the -- the --
George T. Davis: -- that it was put together.
William O. Douglas: -- the Supreme -- Supreme Court of California considered that and said that there maybe inaccuracies, but none of them were prejudicial.
George T. Davis: Well, that is right. But we have taken the position. And we have been confronted with that, of course, every way along the line in a proceeding which had nothing to do with the appeal but was -- which was a -- a proceeding prior to the appeal so to speak. The Court made that decision. And, of course, they took the position also that he had no right to be present to participate in the activity. That it was the appellate in nature. And as I recall 35 Cal, they just took the general position that due process did not apply.
Speaker: Who argued -- who argued and represented Chessman on the California, the state court appeal that involved the accuracy of the record?
George T. Davis: On the 35 Cal, I believe that that was done by a written argument by Mr. Chessman.
Speaker: And he had no lawyer?
George T. Davis: He had no lawyer before the Court at that time.
Felix Frankfurter: And he didn't have the facts which you now say is this.
George T. Davis: He did not.
William O. Douglas: And those facts again, are those new startling facts or what?
George T. Davis: Well, basically, the -- the undisclosed relationship between Mr. Fraser that reporter who was obtained and between Mr. -- and this between Mr. Fraser and between the district attorney. And secondly, the complete story of the method by rough draft and by rough draft on top of rough draft between Mr. Leavy and Mr. Fraser before a final transcript was made. And then thirdly, the fact that Mr. Fraser is now revealed to have gone to prosecution witnesses outside of any courtroom or any activity known to any court and had taken up with them their memory of what they had testified to, so that he might perfect and prepare a transcript of their testimony.
Felix Frankfurter: Were there minutes made of the conversation between the district attorney and Mr. Fraser and these prosecution witnesses? Are there memoranda of what they said? Where -- where did he visit, their houses?
George T. Davis: He said that he couldn't -- he, Mr. Fraser was very --
Felix Frankfurter: Where -- where was -- where was the locale?
George T. Davis: It was in Los Angeles.
Felix Frankfurter: Yes, but it wasn't in (Inaudible)
George T. Davis: He said that he went -- first of all, he said he went to the policeman's offices. He -- he was sure that he went to Colin Forbes' office which is one of them -- no, to Lieutenant Jones' office. He thought he met the other one in his office also. Then he got very vague about the subject and said that Leavy had been along and then he became very vague about where it was.
Felix Frankfurter: But there is no doubt that there were these -- that were these interviews or an interview between Leavy and Fraser and two officers.
George T. Davis: There is no possible questionable doubt about that.
Felix Frankfurter: Now, what I want to know is was there minutes made? Was any memorandum either -- of either a stenographer impression or were some minutes made -- lawyers make minutes of interviews with people. Was any minutes made which is now on the record of what these officers told for instance to enable and then to put in the record of their testimony months, previously?
George T. Davis: I don't know of any such minute or any such record that was made. This came to our attention. I'd like to say with almost a startling suddenness. In the course of the hearings before Judge Goodman when Mr. -- Mr. Bennett who was questioning Mr. Fraser and who undoubtedly anticipated that this might develop, Mr. Bennett asked Mr. Fraser if he had spoken to anybody else. He said, "Who did you talk to outside of Mr. Leavy and outside of the fact that Mr. Fraser said that he'd left the notes -- these original notes with his brother and his wife. Who did you talk to, he said. And Mr. Fraser answered that he talked to a Mr. Collins and Mr. Forbes and then he proceeded along without asking him who they were or what they were or what he talked about.
Hugo L. Black: Suppose we proceed then tonight?
George T. Davis: Yes, Your Honor.